Case: 12-50197       Document: 00512153378         Page: 1     Date Filed: 02/22/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 22, 2013
                                     No. 12-50197
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOSE RAMIRO VICHARELLY,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:11-CR-259-1


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Jose Ramiro Vicharelly appeals his convictions of conspiracy to commit
visa fraud and conspiracy to encourage aliens to illegally enter and reside in the
United States. Vicharelly argues that the district court erred by denying his
motion to withdraw his guilty plea.
       A defendant does not have an absolute right to withdraw a guilty plea but,
rather, bears the burden of showing that “a fair and just reason” warrants the
withdrawal. United States v. Powell, 354 F.3d 362, 370 (5th Cir. 2003). We

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50197     Document: 00512153378     Page: 2   Date Filed: 02/22/2013

                                  No. 12-50197

review the denial of a motion to withdraw for an abuse of discretion. Id. In light
of the record evidence, the parties’ arguments, and the relevant, non-exclusive
factors originally set forth in United States v. Carr, 740 F.2d 339, 343-44 (5th
Cir. 1984), we conclude that Vicharelly, who admitted to detailed facts of his
guilt while under oath over four months before he filed the motion to withdraw,
fails to show an abuse of discretion by the district court. See Powell, 354 F.3d
at 370; United States v. Lampazianie, 251 F.3d 519, 524-25 (5th Cir. 2001).
      AFFIRMED.




                                        2